DETAILED ACTION

Claim Status
	Applicant’s amendment filed April 14, 2022 has been entered. Claim 33 is cancelled. Claims 34-107 have been withdrawn. No new matter is added by way of amendment. Claims 1-32 and 34-108 are pending. Claims 1-32 and 108 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-32 and 108 in the reply filed on April 14, 2022 is acknowledged.
Claims 34-107 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 14, 2022.
Applicant’s elections without traverse of the species bacterial microorganism (Group A), Staphylococcus (Group B), sprA1 (Group C), SEQ ID NO:284 (Group D), isdB (Group E), SEQ ID NO:149 (Group F), sprA1 antitoxin gene (Group G), SEQ ID NO: 311 (Group H), clfB (Group I), SEQ ID NO:118 (Group J), enzyme (Group K), pharmaceutically acceptable carrier (Group L), and prebiotic (Group M) in the reply filed on April 14, 2022 is acknowledged. Regarding the species election of groups E and F, the species dps (general stress protein 20U) from Group E and SEQ ID NO 154 from Group F are reintroduced into examination.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
The size of the ASCII text file must be presented in bytes. 
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.831(c). Sequence identifiers for sequences (i.e., “SEQ ID NO:X” or the like) must appear either in the drawings or in the Brief Description of the Drawings. FIG. 9 displays “putative gRNAs for use in CRISPR methods” without any correlated sequence identifiers. 

Required response – Applicant must provide:

Amended drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers; 
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required sequence identifiers (i.e., “SEQ ID NO:X” or the like) into the Brief Description of the Drawings, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim is drawn to a synthetic microorganism comprising a recombinant nucleotide comprising at least one kill switch molecular modification; wherein the kill switch comprises a first cell death gene operatively associated with a first regulatory region comprising an inducible first promoter; wherein the first inducible promoter exhibits conditionally high level gene expression of the recombinant nucleotide in response to exposure to blood, serum, or plasma of at least three fold increase of basal productivity. The claimed “first inducible promoter” is not limited to any particular structure; therefore, the claim is referring to the genus of any inducible promoter that has the required function.. 
The specification adequately describes five serum-responsive promoter candidates for the inducible first promoter ([00675]-[00676], [00679]-[00681], and see Tables 12 and 13), but does not describe any other species or subgenera within the genus sufficiently enough to show possession of the genus of the claimed promoter as a whole. The tested promoters were hlgA (SEQ ID NO: 163, [00888]), leuA (SEQ ID NO: 132, [00888]), sstA (SEQ ID NO: 120, [00505]), sirA (SEQ ID NO: 119, [00504]), isdA (SEQ ID NO: 148, [00888]), and clfB (SEQ ID NO: 118, [00503]). The SEQ ID NOs corresponding to the tested promoters vary dramatically between one another and the specification fails to disclose any shared sequences between the selected promoters’ sequences. 
The specification describes a selection process for promoters of interest, but does not describe the structure required by the promoter in order to elicit the required function of exhibiting conditionally high-level gene expression in response to exposure to blood, serum, or plasma. The specification does identify the candidate regularity regions (i.e. regions containing a serum-inducible promoter region) via the respective gene’s upregulation by exposure to blood or serum ([00442]); however, the specification fails to describe any shared structure or feature of the promoter regulatory regions. Although the inducible first promoters of the candidate regulatory regions have a corresponding SEQ ID NO, the specification does not describe any shared structural features of the selected promoters that would have been expected to be shared across the genus of claimed promoters exhibiting the required function. 
Prior to the effective filing date of the application, the structure of a promoter that exhibits conditionally high-level gene expression in response to exposure to blood, serum, or plasma was not well known. Saha (Saha, A., et. al. Serum stress responsive gene EhslncRNA of Entamoeba histolytica is a novel long noncoding RNA. Sci Rep 6, 27476 (2016)) provides evidence to the unpredictability of the structure required by a promoter in order to elicit serum-inducibility. The researchers of Saha were not able to simply say whether the promoter was serum-inducible or induced by serum starvation (i.e. the absence of serum) without experimentation determining the level of gene expression under various conditions (p. 2, Figure 1). Saha does teach that deletion of a previously unrecognized “negative element” converted the serum starvation inducible promoter into a serum inducible type (p. 1, abstract). However, the need for the unpredictable experimentation present in Saha demonstrates the poor understanding of promoters that are induced by, or induced by the lack of, serum. 
Bunch (Heeyoun Bunch, et al., RNA polymerase II promoter-proximal pausing in mammalian long non-coding genes, Genomics, Volume 108, Issue 2, 2016, Pages 64-77, ISSN 0888-7543.) further provides evidence for the lack of understanding of serum-responsive promoters at effective filing date. The paper is directed towards a study attempting to identify long noncoding RNAs induced by serum by observing Pol II pausing. Although the study does identify some long noncoding RNAs that change upon serum induction (p. 70, see Table 3), there is no discussion of specific promoter sequence structures that are serum responsive nor any discussion lending towards the predictability of serum-inducible promoters. 
Therefore, the levels of knowledge and skill in the art at the time of the effective filing date does not allow those skilled in the art to structurally envisage or recognize a promoter that exhibits conditionally high-level gene expression in response to exposure to blood, serum, or plasma because it is known that promoters tend to widely differ in both sequence and the respective function performed. Because the structure of the species within the claimed genus would be expected to vary unpredictably from the structure of the five serum-responsive promoter candidates, the disclosed six promoter candidates are not a representative number of species within the claimed genus. 
Because the five serum-responsive promoter candidates are not representative of the entire claimed genus and the specification does not disclose structural features shared by members of the genus, the description of the five serum-responsive promoter candidates does not show possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from the other materials at the time of filing. Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph, with respect to the full scope of claim 1. 

Regarding claim 2, following a similar fact pattern to claim 1, the claim is drawn to a second regulatory region that contains an expression clamp comprising a second promoter which is active upon dermal or mucosal colonization or in a complete media, but is not induced, induced less than 1.5-fold, or is repressed after exposure to blood, serum or plasma for at least 30 minutes. The claimed “second promoter” is not limited to any particular structure; therefore, the claim is referring to the genus of any inducible promoter that has the required function.
The specification adequately describes one probe for a candidate gene that is upregulated on the skin during colonization, but not upregulated in blood for use in an expression clamp strategy: clfB ([00672] and see [00503] for SEQ ID NO: 118). However, the specification does not describe any other species or subgenera within the genus sufficiently enough to show possession of the genus of the claimed second promoter as a whole; it also fails to disclose the structure present in the promoter sequence that is responsible for the claimed function; furthermore, there is no mention in the specification of any determining factors in dermis or mucosa that were responsible for the claimed function. 
	Because the one promoter candidate that is upregulated on the skin but not in blood for use in an expression clamp is not representative of the entire genus and the specification does not disclose structural features shared by members of the genus, the description of the one promoter candidate does not show possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from the other materials at the time of filing. Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph, with respect to the full scope of claim 2. For the purposes of examination, the claim is not limited to the one promoter candidate described above.

Regarding claims 3-17, 20-32 and 108, since the claims are ultimately dependent on claim 1 and are not limited to the structure of the first promoter, the claims are rejected under 35 U.S.C. 112(a). 

Regarding claims 18 and 19, the claims are drawn to a gene that the first promoter comprises or is derived from and their corresponding SEQ ID NO, respectively. 
Since both claims 18 and 19 are ultimately dependent on claim 1, the requirement that the first promoter exhibits conditionally high-level gene expression of the recombinant nucleotide in response to exposure to blood, serum, or plasma of at least three-fold increase of basal productivity is required of the listed promoters and their SEQ ID NOs. 
The dps (general stress protein 20U) promoter, SEQ ID NO 154, is not shown in the specification nor the drawings to exhibit gene expression of the recombinant nucleotide in response to exposure to blood, serum, or plasma of at least three-fold increase of basal productivity. The promoter is listed in figures 13A and 13B, however, is not shown to exhibit any fold change in gene expression vs media in blood or serum. Therefore, claims 18 and 19 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 12-24, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 6, the phrases “(expression clamp)” and “(constitutive)” renders the claim indefinite because it is unclear whether the phrases within the parentheses are part of the claimed invention. It is unclear whether the terms in the parentheses are strict definitions of the preceding terms, e.g., the claimed “molecular modification” must be an expression clamp, or if the terms in the parentheses are used to list an example of the preceding term. e.g., the claimed “molecular modification” may be an expression clamp. See MPEP § 2173.05(d).

Claim 3 recites the limitation "the method of claim 1".  There is insufficient antecedent basis for this limitation in the claim. The claim should read “the synthetic microorganism of claim 1”. Claims 12-24, which ultimately depend from claim 3, are included in this rejection as they do not correct the antecedent basis of claim 3.

Claim 14 recites the limitation "the method of claim 13".  There is insufficient antecedent basis for this limitation in the claim. The claim should read “the synthetic microorganism of claim 13”.

Claim 20 recites the limitation “the antitoxin gene”. There is insufficient antecedent basis for this limitation in the claim. 

Claim 22 recites the limitation a “nucleotide sequence” of "SEQ ID NO:314".  There is insufficient antecedent basis for this limitation in the claim. The sequence is directed to an amino acid sequence and not antisense RNA. 

Claim 23 recites “the second promoter”. There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation a “nucleotide sequence” of "SEQ ID NO:118”.  There is insufficient antecedent basis for this limitation in the claim. The sequence is directed to an amino acid sequence and not antisense RNA. 
Claim 29 recites the limitation "the pharmaceutical composition of claim 28".  There is insufficient antecedent basis for this limitation in the claim. The claim should read “the composition of claim 28”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 7-11, and 28 is/are rejected under 35 U.S.C. 103 as being rendered obvious by Falb (PG Pub No: US 2016/0177274 A1, published Jun. 23, 2016, earliest effective filing date Dec. 4, 2015) in view of Linzer (Daniel I.H.Linzer and John C. Mordacq, Transcriptional Regulation of Proliferin Gene Expression in Response to Serum in Transfected Mouse Cells, 1987, The EMBO Journal, vol. 6 no. 8 pp. 2281-2288)

Regarding claim 1, Falb teaches a genetically engineered bacterium (i.e. a synthetic microorganism) comprising kill switch circuitry ([0203]). Regarding the kill switch circuitry, Falb illustrates that the cell comprises a recombinant nucleotide sequence comprising a toxin gene (i.e. a first cell death gene) that upon expression of the toxin gene, the cell is killed (i.e. a cell death gene) (see FIG. 61 and [0042]). Falb further illustrates that the toxin gene is operatively linked to promoter PtetR (i.e. a first regulatory region comprising an inducible first promoter) (FIG. 61), which is a promoter that is repressed by the tetracycline repressor protein ([0228]) and that in the absence of the TetR protein expression of the toxin is induced (i.e. an inducible first promoter). Falb also teaches that any suitable transcriptional regulator controlled by an exogenous environmental signal may be used ([0171]). Falb further teaches that the engineered bacterium may be administered via the use of a pharmaceutically acceptable carrier ([0256]) and lists examples of carriers that may be utilized ([0262]). Falb also teaches that single dose containers containing the engineered bacterium may be utilized for administration ([0270]).
Falb lacks the structure wherein the recombinant nucleotide is expressed in response to exposure to blood, serum, or plasma.  However, Falb further elaborates that the kill switch may be useful to prevent colonization of subjects by the microorganism outside of the area of interest (i.e. outside of the gut) ([0215]).
Linzer is directed towards a study of the effect serum had on a serum-inducible promoter. Linzer teaches a serum-inducible promoter that was studied in order to compare the expression of genes of interest (p. 2282). Linzer also teaches that in low serum concentrations, transcription from transfected DNA is very weak while transcriptional activity is induced 20- to 40-fold in transfected cultures grown in high serum concentrations as evinced by the rapid appearance of RNAs in response to serum (p. 2281). Linzer teaches that there is a delay of several hours (i.e. within at least 360 minutes) following serum addition before mRNA levels increase (p. 2287).Linzer demonstrates that a mock-transfected cell (i.e. a cell in which the promoter is present but serum is not introduced) does not result in any CAT (i.e. gene product resulting from the promoter) activity (p. 2283). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the composition of Falb and have a kill switch activated in the presence of blood, serum, or plasma via a serum inducible promoter as described in Linzer. A person of ordinary skill in the art would have been motivated to have the kill switch activated in the presence of blood, serum, or plasma in order to prevent unwanted spread of the microorganism. A person of ordinary skill in the art would have a reasonable expectation of success because simple substitution of a promoter activated in blood, plasma, or serum would yield a predictable result of success; furthermore, Falb teaching that a transcriptional regulator controlled by exogenous environmental conditions could be utilized with the kill switch circuitry supports a reasonable expectation of success in implementing the promoter of Linzer. 

Regarding claim 3, Falb teaches that a genetically engineered bacteria (i.e. a synthetic microorganism) which is naturally pathogenic (i.e. an undesirable microorganism), but modified to reduce pathogenicity may be utilized ([0107]). Falb further states that Staphylococcus is an exemplary bacterium ([0107]) and that although the species is not disclosed, the genetic modifications may be adapted for other species, strains, or subtypes of bacteria ([0109]). 

Regarding claim 4, the embodiment in which the first promoter is upregulated by at least 5-fold within at least 360 min is addressed above as applied to claim 1.

Regarding claim 5, the embodiment in which the first promoter is not induced in the absence of blood, serum, or plasma is addressed above as applied to claim 1.

Regarding claim 7-9, Falb teaches a kill switch that can be linked to an excision enzyme that can have its natural kinetics altered in such a way to cause a preset time delay before cell death ([0044]). The time period preceding cell death can be within a matter of hours or days ([0044]) (i.e. at least 120, 180, 240, 300, or 360 min). The term “cell death” as stated in [0044] can be reasonably interpreted from the illustration in FIG. 61 to mean at least 50% CFU.

Regarding claim 10, Falb elaborates that the synthetic microorganism can be killed (i.e. causing the reduction of infectious growth) in response to “exogenous environmental conditions” (i.e. systemic conditions) (Page 23, [0217]). 

Regarding claim 11, Falb teaches that the molecular modification as described above can be present (i.e. integrated) in the bacterial chromosome and is operatively linked in the chromosome to the inducible promoter (Page 26, [0241]).

Regarding claim 28, the embodiment in which the synthetic microorganism of claim 1 is within a composition that comprises a pharmaceutically acceptable carrier is addressed as applied to claim 1.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falb (PG Pub No: US 2016/0177274 A1, published Jun. 23, 2016, earliest effective filing date Dec. 4, 2015) in view of Linzer (Daniel I.H.Linzer and John C. Mordacq, Transcriptional Regulation of Proliferin Gene Expression in Response to Serum in Transfected Mouse Cells, 1987, The EMBO Journal, vol. 6 no. 8 pp. 2281-2288) as applied to claim 1 above, and further in view of Yarwood (Jeremy M. Yarwood et al., Repression of the Staphylococcus aureus Accessory Gene Regulator in Serum and In Vivo, 2002, American Society for Microbiology Journal of Bacteriology, vol. 184 pp. 1095-1101).
The teachings of Falb and Linzer are discussed above.
In addition, Falb teaches a second molecular modification where an anti-toxin is expressed from a constitutive promoter, and expression of a heterologous gene is activated by an exogenous environmental signal ([0045]). The described antitoxin is specific for the previously mentioned toxin gene (i.e. first cell death gene) (see FIG. 38).
However, Falb in view of Linzer lacks the structure wherein there is a second regulatory region comprising a second promoter that is active upon dermal or mucosal colonization or in complete media, but is repressed after exposure to blood, serum, or plasma. 
Yarwood is directed towards a study of a gene regulator agr for Staphylococcus aureus. Yarwood teaches that the gene regulator is linked to promoters (i.e. a second promoter) (p. 1097). Yarwood further teaches that gene expression was examined during growth of Staphylococcus aureus in both standard laboratory medium and rabbit serum (p. 1095, abstract). Yarwood demonstrates that the gene regulator was active in standard laboratory medium via the increased levels of RNAIII and endotoxins (p. 1096). Yarwood also demonstrates that agr was repressed in the presence of serum as indicated by the 34-, 13-, and 24-fold repression of RNAIII in the exponential, post exponential, and stationary phases of growth (i.e. 2, 3, and 8 hr., respectively (p. 1095)), respectively (p. 1096). Yarwood also elaborates that despite dramatic repression of agr in serum, the expression of alpha-hemolysin, SEB, and gamma-hemolysin (i.e. promoters other than those linked to agr) was increased or unaffected (p. 1100). 
Therefore, it would have been obvious to a person of ordinary skill in the art to include a second regulatory region comprising a second promoter as described by Yarwood for control of an antitoxin gene. A person of ordinary skill in the art would have been motivated to do so in order to have an antitoxin expressed when the synthetic microorganism was in a desirable environment (i.e. a dermal, mucosal, or complete media environment), and repressed when present in an undesirable environment (i.e. blood, plasma, or serum). A person of ordinary skill in the art would have a reasonable expectation of success in implementing a second regulatory promoter in conjunction with a first inducible promoter because Yarwood gives examples of other genes (i.e. sequences containing promoters) that were unaffected by the downregulation of the agr regulatory system as explained above.

Regarding claim 6, the embodiment in which the second promoter is repressed at least 2-fold upon exposure to blood, serum, or plasma after a period of time of at least 30-360 min is addressed above as applied to claim 2.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falb (PG Pub No: US 2016/0177274 A1, published Jun. 23, 2016, earliest effective filing date Dec. 4, 2015) in view of Linzer (Daniel I.H.Linzer and John C. Mordacq, Transcriptional Regulation of Proliferin Gene Expression in Response to Serum in Transfected Mouse Cells, 1987, The EMBO Journal, vol. 6 no. 8 pp. 2281-2288) as applied to claims 1, 3, 5, and 7-11  above, and further in view of Archer (Gordon L. Archer and Michael W. Climo, Antimicrobial Susceptibility of Coagulase-Negative Staphylococci, 1994, Antimicrobial Agents and Chemotherapy, Vol. 38, No. 10, p. 2231-2237).
The teachings of Falb and Linzer are discussed above.
Regarding claims 12 and 13, Falb in view of Linzer discloses that Staphylococcus aureus (i.e. an undesirable microorganism) may be utilized as a target microorganism. However, the references lack disclosure as to the nature of Staphylococcus aureus in terms of if the bacteria are susceptible to a microbial agent (Claim 12) or if Staphylococcus aureus in itself is a bacterial microorganism (Claim 13).
Archer is directed towards the antimicrobial susceptibility of coagulase negative staphylococci (CoNS). Archer teaches that CoNS are causes of nosocomial bacteremia (i.e. bacteria in the blood) (p. 2231). Archer further teaches that the combination of trimethoprim and sulfamethoxasole (i.e. an antimicrobial agent) is active against S. aureus infections (p.2232). 
Therefore, it would have been obvious to a person of ordinary skill in the art that S. aureus is susceptible to at least one antimicrobial agent and is a bacterial microorganism as required by claims 12 and 13. A person of ordinary skill in the art would have a reasonable expectation of success in implementing the staphylococci described in Archer with the target microorganism required by claim 3 because both the genus and species as described by Falb are identical to the genus and species as described by Archer, so simple substitution should yield a predictable result of success. 

Regarding claims 14 and 15, the embodiment in which the synthetic microorganism is a member of the genus Staphylococcus and derived from a Staphylococcus aureus strain is described above as applied to claims 12 and 13. 

Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Falb (PG Pub No: US 2016/0177274 A1, published Jun. 23, 2016, earliest effective filing date Dec. 4, 2015) in view of Linzer (Daniel I.H.Linzer and John C. Mordacq, Transcriptional Regulation of Proliferin Gene Expression in Response to Serum in Transfected Mouse Cells, 1987, The EMBO Journal, vol. 6 no. 8 pp. 2281-2288) and Archer (Gordon L. Archer and Michael W. Climo, Antimicrobial Susceptibility of Coagulase-Negative Staphylococci, 1994, Antimicrobial Agents and Chemotherapy, Vol. 38, No. 10, p. 2231-2237) as applied to claims 12-15 above, and further in view of Solecki (PG Pub No: US 2017/0319738, published Nov. 9, 2017, earliest effective filing date Oct. 30, 2015).
The teachings of Falb, Linzer, and Archer are discussed above.
Falb in view of Linzer and Archer lacks the structure wherein the cell death gene is selected from the group consisting of sprA1 toxin gene and wherein the cell death gene comprises a nucleotide sequence selected from the group consisting of SEQ ID NO: 284.
Solecki is directed towards cyclic antimicrobial pseudopeptides and their uses. Solecki teaches that the term “antimicrobial peptide” refers to a peptide which inhibits growth of a microorganism or kills the microorganism (see [0035]). Solecki also teaches a sprA1 antimicrobial peptide produced by S. aureus by small regulatory RNA located in a pathogenicity island of the S. aureus genome ([0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art to utilize the sprA1 gene as a death gene for the kill switch described in claim 1. A person of ordinary skill in the art would have a reasonable expectation of success because simple substitution of a death gene for the sprA1 gene would result in the predictable outcome of success. 

Claim(s) 17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falb (PG Pub No: US 2016/0177274 A1, published Jun. 23, 2016, earliest effective filing date Dec. 4, 2015) in view of Linzer (Daniel I.H.Linzer and John C. Mordacq, Transcriptional Regulation of Proliferin Gene Expression in Response to Serum in Transfected Mouse Cells, 1987, The EMBO Journal, vol. 6 no. 8 pp. 2281-2288),Archer (Gordon L. Archer and Michael W. Climo, Antimicrobial Susceptibility of Coagulase-Negative Staphylococci, 1994, Antimicrobial Agents and Chemotherapy, Vol. 38, No. 10, p. 2231-2237), and Solecki (PG Pub No: US 2017/0319738, published Nov. 9, 2017, earliest effective filing date Oct. 30, 2015) as applied to claim 16 above, and further in view of Sayed (Sayed, N., Jousselin, A. & Felden, B. A cis-antisense RNA acts in trans in Staphylococcus aureus to control translation of a human cytolytic peptide. Nat Struct Mol Biol 19, 105–112 (2012)).
The teachings of Falb, Linzer, Archer, and Solecki are discussed above.

Regarding claim 17, Falb in view of Linzer, Archer, and Solecki lacks the disclosure that explicitly states that the sprA1 gene contains SEQ ID NO: 284. Solecki, although directed towards the sprA1 toxin gene, does not teach that the sprA1 gene comprises SEQ ID NO: 284. 
However, Sayed is directed towards a study examining a cis-antisense RNA system in Staphylococcus aureus. Sayed discloses that SEQ ID NO: 284 is inherently present in the sprA1 toxin gene (Figure 3C).
Therefore, it would have been obvious to a person of ordinary skill in the art to utilize SEQ ID NO: 284 in the sprA1 toxin gene. A person of ordinary skill in the art would have reasonable expectation of success because Sayed teaches that SEQ ID NO: 284 is inherently present in the gene, therefore no modification to the death gene would be required in order to include the sequence.

Regarding claims 20-22, for the purposes of examination, claims 20-22 are interpreted to ultimately depend on claim 2 because of the required antitoxin gene. Falb in view of Linzer, Archer, and Solecki lacks the structure wherein the antitoxin gene encodes an antisense RNA sequence capable of hybridizing with at least a portion of the first cell death gene (Claim 20), wherein the antitoxin gene is the sprA1 antitoxin gene (Claim 21), and that the antitoxin gene comprises nucleotide sequence 311 (Claim 22).
Sayed discloses that when the sprA1 antisense (i.e. the antitoxin gene encoded antisense) RNA is simultaneously expressed in S. aureus with the sprA1 RNA, the sprA1 antisense forms a complex with sprA1 and prevents translation of the sprA1 encoded open reading frame (Page 105, paragraph above columns).  Sayed further elaborates on the nature of the sprA1 and sprA1 antisense relationship and states that the pair forms a type 1 toxin-antitoxin module (i.e. a module in which there is a toxic protein encoded and an antisense RNA that inhibits the protein’s translation) (Page 105, Col 2, lines 15-17). Furthermore, Sayed teaches that SEQ ID NO: 311 is inherently present in the sprA1 antitoxin gene (Supplementary Figure 1B, N315 strain). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to substitute the antitoxin gene as described in Falb with the antitoxin gene as described in Sayed. Because the SprA1 antitoxin antisense RNA directly and reliably counteracts the effects of the SprA1 toxin gene, a person of ordinary skill in the art would have been motivated to incorporate the antitoxin gene in the claimed invention to modulate the effects of the SprA1 toxin gene. A person of ordinary skill in the art would have a reasonable expectation of success because the sprA1-sprA1 antisense module as described in Sayed has been previously utilized in S. aureus and simple substitution of an antitoxin gene should yield the predictable outcome of success. Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in utilizing SEQ ID NO: 311 in the sprA1 antitoxin gene because the sequence is taught to be inherently present in the gene, so no genetic modifications to the gene would be required. 

Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falb (PG Pub No: US 2016/0177274 A1, published Jun. 23, 2016, earliest effective filing date Dec. 4, 2015) in view of Linzer (Daniel I.H.Linzer and John C. Mordacq, Transcriptional Regulation of Proliferin Gene Expression in Response to Serum in Transfected Mouse Cells, 1987, The EMBO Journal, vol. 6 no. 8 pp. 2281-2288) as applied to claim 1 above, and further in view of Doudna (PG Pub No: US 2014/0068797).

The teachings of Falb and Linzer are discussed above.
Falb in view of Linzer lacks the structure that further comprises a molecular modification of either a virulence block molecular modification or a nanofactory molecular modification (Claim 25), wherein the virulence block molecular modification prevents horizontal gene transfer of genetic material from the undesirable microorganism (Claim 26), and wherein the nanofactory molecular modification comprises a genetic modification of a gene that encodes a product selected from the group consisting of an enzyme.  
However, Doudna is directed to a CRISPR system comprising a single gene encoding the Cas9 enzyme and two RNAs that are necessary and sufficient for RNA-guided silencing of foreign DNAs ([0004]). Doudna also teaches that 60% of bacteria and 90% of archaea possess CRISPR/CRISPR-associated (Cas) system systems to confer resistance to foreign DNA elements. Doudna discloses that the Cas9 enzyme is thought to be the sole protein responsible for crRNA-guided silencing of foreign DNA (i.e. a virulence block molecular modification responsible for prevention of horizontal gene transfer) ([0607]). Doudna, further describes that clustering of Cas9 sequences (i.e. nanofactory molecular modifications) were found encoded on various Staphylococcus species (Page 72, [0710]). 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the synthetic organism as described by Falb in view of Linzer with the virulence block and nanofactory molecular modifications as disclosed by Doudna. A person of ordinary skill in the art would have been motivated to do so in order to decrease the chance of transformation in the claimed synthetic microorganism and allow for the use of a preexisting enzyme within the strain. A person of ordinary skill in the art would have a reasonable chance of success in implementing the molecular modifications as described by Doudna because a majority of bacteria possess the claimed molecular modifications in order to silence foreign DNA. 

Claim(s) 29-32, and 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Falb (PG Pub No: US 2016/0177274 A1, published Jun. 23, 2016, earliest effective filing date Dec. 4, 2015) in view of Linzer (Daniel I.H.Linzer and John C. Mordacq, Transcriptional Regulation of Proliferin Gene Expression in Response to Serum in Transfected Mouse Cells, 1987, The EMBO Journal, vol. 6 no. 8 pp. 2281-2288) as applied to claim 1 above, and further in view of Amodei (PG Pub No: US 2011/0028945 A1, published Feb. 3, 2011, earliest effective filing date My 28, 2010).
The teachings of Falb and Linzer are discussed above.
Regarding claim 29, Falb in view of Linzer lacks the structure of a composition comprising an effective amount of the synthetic microorganism further comprising a prebiotic.
Amodei is directed towards a method for including altered microorganisms and methods of use. Amodei teaches a therapeutic composition that may be comprised of an altered microorganism (i.e. a synthetic microorganism) ([0197]), including Staphylococcus aureus ([0336]). Amodei further teaches that the composition that may be formulated with or combined with a pharmaceutically acceptable carrier ([0227]) and that a prebiotic may also optionally be administered in conjunction with the therapeutic composition ([0178]). Amodei also states that the amount of a live, attenuated, or dead pathogen can be from 105 to 109 ([0238]). Amodei further teaches that the composition may be formulated for topical administration ([0223]).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the synthetic microorganism utilized in conjunction with a pharmaceutically acceptable carrier as made obvious by Falb in view of Linzer with a prebiotic. A person of ordinary skill in the art would have a reasonable expectation of success because the method of administration of Amodei comprises a synthetic microorganism being administered alongside a prebiotic and a pharmaceutically acceptable carrier, so substituting the synthetic microorganism of claim 1 would yield a predictable result of success.  

Regarding claim 30, the embodiment in which a single dose unit comprising the composition of claim 28 is required is addressed above as applied to claim 29. 

Regarding claim 31, the embodiment in which the single dose unit of claim 30 is at least 105 CFU is addressed above as applied to claim 29.

Regarding claim 32, the embodiment in which the dose unit of claim 31 is formulated for topical administration is addressed above as applied to claim 29.

Regarding claim 108, the embodiment in which a kit comprising the composition in at least one container is addressed above as applied to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE THOMAS REGA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636